DETAILED ACTION
Notice of Allowance 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 3rd December 2021.  Claim(s) 13 and 22 were amended; Claim(s) 1-12 remain cancelled; and No Claim(s) were newly added; therefore, Claim(s) 13-26 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on , 6/27/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (DE) 102017210481.3 filed on 22nd June, 2017 and (DE) 102017201662.0 filed on 2nd February, 2017.


Response to Arguments
Applicant’s arguments (Remarks Pg. 5) with respect to the rejection(s) of the Claim(s) 13 and 22 under AlA 35 U.S.C. §112; have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection(s) have been withdrawn.

Applicant’s arguments (Remarks Pg. 5-6) with respect to the rejection of the Claim(s) 13-26 under AlA 35 U.S.C. §102 and 103 as unpatentable over Ru(WO 2016146292)  have been fully considered and are persuasive based on the amended Claim; therefore, the rejection has been withdrawn.

Allowable Subject Matter
Independent Claim(s) 13 and 22; and Dependent Claim(s) 14-21 and 23-26, are allowed. The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 13, the amended claimed limitation(s) “determining at least one of a production induced or operation induced measuring accuracy of the ultrasonic transducer operated in the receiving mode based on (i) an actual signal propagation time, (ii) a known or assumed speed of sound, and (iii) the known distances or the known distance ratios between the ultrasonic transducer operated in the transmission mode and the ultrasonic transducer operated in the receiving mode; and as a function of the actual signal propagation time and the known or assumed speed of sound, providing a signal of the ultrasonic transducer operated in the receiving mode with a correction value”; and combinations in the claims are neither anticipated nor found obvious over the art of record.  

Claim 22 is essentially the same as Claim 1 and refers to the system of the method Claim 1 for calibrating ultrasonic sensors.  Therefore Claim 22 is allow to the sane reasons applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 

/AMIE M NDURE/Examiner, Art Unit 3645    

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645